TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2018



                                     NO. 03-17-00566-CV


                                    Ex parte City of El Paso


             APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                    JUSTICE PEMBERTON NOT PARTICIPATING
              REVERSED AND RENDERED IN PART, AFFIRMED IN PART—
                        OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final judgment signed by the district court on August 7, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

part of the court’s judgment. Therefore, the Court reverses the district court’s judgment in part

and renders judgment as to those parts as follows:

•      Paragraphs 5 and 6 of the district court’s judgment are deleted;

•      The following paragraph is added as a declaration to the judgment:

              The City may lawfully expend proceeds generated from the sale of the Bonds to
       acquire land, design, construct, improve, renovate, and equip a multipurpose performing
       arts and entertainment facility located in downtown El Paso. The term “multipurpose
       performing arts and entertainment,” as a matter of law, includes sports and sporting
       events, but the Facility may not be designed, constructed, improved, renovated, or
       equipped exclusively for sports and sporting events;

•      in paragraph 7 of the district court’s judgment, the phrase “Subject to paragraphs 5 and 6

above” is deleted;

•      paragraph 9 of the district court’s judgment is deleted; and
•      the second full paragraph on page 4 of the district court’s judgment (page 1587 of the

clerk’s record) is replaced with the following:

               IT IS FURTHER ORDERED that, as specified by Texas Government Code
       section 1205.151, this Final Judgment is a permanent injunction against the filing by any
       person or entity of any proceeding contesting the validity of the bonds, the authorization
       of the bonds, the expenditure of money relating to the bonds in conformity with this
       judgment, the provisions made for payment of the bonds or of interest thereon, any matter
       adjudicated by this Final Judgment, and any matter that could have been raised in these
       proceedings.

The remainder of the district court’s judgment is affirmed. Each party shall bear its own costs

relating to this appeal, both in this Court and in the court below.